DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
Applicant’s cancellation of claims 1-18 and amendment of claims 37,  in the paper of 3/9/2022, is acknowledged.  Applicants' arguments filed on 3/9/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 37-46 are still at issue and are present for examination.
Election/Restrictions
Applicant's election with traverse of Group II, claims 37-43, drawn to a composition comprising a Class 2 Cas protein, in the paper of 5/28/2021, is acknowledged.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-43 are rejected under 35 U.S.C. 101 because theclaimed invention is directed to non-statutory subject matter. 
Newly amended claims 37-43 are directed to an engineered or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc.,106 USPQ2d 1972 (June 13, 2013). Even though applicants claim a “engineered or non-naturally occurring composition” this is insufficient to overcome the rejection because the claimed compositions are directed to naturally occurring Class 2 Type V-U Cas protein and a heterologous guide sequence (see below rejection under 35 U.S.C. 112(b)).
Applicants traverse the rejection on the basis that applicants have amended the claims to specify a “guide sequence forming a complex with the Type V-U and hybridizing to a target locus in an eukaryotic cell”.  Applicants submit that naturally 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated above and below under the rejection over 35 U.S.C. 112(b).
In response to applicants submission that naturally occurring CRISPR- Cas systems are bacterial viral defense systems, and that the guide sequence of a naturally occurring Type V-U CRISPR-Cas would comprise a sequence capable of binding to a bacteriophage that had previously infected the bacteria, this is acknowledged and agreed with.  In response to applicants submission that the claims are directed to a system wherein the guide had been engineered to include a non-naturally occurring spacer sequence that enables the system to hybridize to a target sequence other than that which a naturally occurring system could target, specifically a eukaryotic target locus , this is acknowledged, however, it remains that applicants claims as amended continue to read on a naturally occurring Class 2, Type V-U Cas protein and guide 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 remains indefinite in the recitation “a Class 2, Type V-U Cas protein” as it is confusing and unclear as to what a Class 2, Type V-U Cas protein is and how it is different from other Cas proteins.  As previously stated applicant’s specification only 
Applicants traverse this rejection on the basis that applicants directs the Examiner to Figures 2-4, and 9.  Applicants submit that these figures detail the structure and composition of Class 2 proteins including Type V-U Cas proteins.  Applicants submit that in particular, Figure 2 depicts the significant compositional differences between Class 2 protein domains.  Applicants submit that Type V-U proteins compose a unique domain architecture.  Applicants submit that Figure 3 demonstrates the significant disparity in size between Type V-U and other Class 2 type proteins wherein the amino acid sequence length is listed such that the closest subtype is almost double the size. Applicants submit that Figure 3, further describes the domain architectures of the different Class 2 types.  Applicants submit that Figure 4 shows the phylogenetic tree of Type V-U effectors with their accession number ascribing further detail to the proteins.  Applicants submit that Figure 9 shows multiple alignments of representatives from five V-U families wherein particular compositional features have been highlighted. 
Applicant directs the Examiner to Table 1 which lists the Type V-U CRISPR effectors whose unique structure can be referenced for delineation from other types and subtypes within the Class 2 family.  Applicant directs the Examiner to Table 3 which describes Class 2 CRISPR-Cas systems wherein the different types and subtypes within Class 2 are compared.  Applicant directs the Examiner to for example, the 
Applicants submit the Examiner to Example 2, from where the Examiner alleges the specification only defines two characteristics of a Class 2, Type V-U Cas protein, and Applicants submit that Example 2 clearly delineates Type V from Type II, see paragraph [0086] - "The type II systems share this domain but additionally possess the inserted HNH nuclease domain," (bold added for emphasis). Therefore, the absence of the HNH domain delineates Type V-U from Type II. Next, Example 1, describes Type VI as uniquely comprising of putative effector containing two HEPN domains, see paragraph [0084]. Therefore, absence of the two HEPN domains delineates Type V-U from Type VI. Example 2 continues with more detailed comparisons of the unique subtypes (U1-U5), differentiating Type V-U from the other Class 2, Type V subtypes. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not fond persuasive for the reasons previously stated and for those reasons repeated herein.  
As previously stated, applicant’s specification only states two defining characteristics of Class 2, Type V-U Cas proteins.  First applicants specification states that they are smaller than the effectors of complete Class 2 systems (400-700 amino acids) and second these smaller TnpB homologs show a much higher level of similarity to TnpB that the larger type I and type V effectors.  This is insufficient to define what is meant by a Class 2, Type V-U Cas protein.

 In response to applicants similar submission that Table 1 and Table 3, which lists the Type V-U CRISPR effectors whose unique structure can be referenced for delineation from other types and subtypes within the Class 2 family, as stated above, it remains that these individual “members” of the claimed Class 2, Type V-U Cas proteins, while illustrative examples of the members of the Class 2, Type V-U Cas proteins do not themselves define the claimed Class 2, Type V-U Cas proteins. 


Newly amended claim 37 is indefinite in the recitation “ and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell.”  On the basis  that it is confusing and unclear as to applicants intent in “hybridizing to a target locus”.  The basis of this confusion is that it is unclear if the guide sequence is actually hybridizing to a target locus in an eukaryotic cell or  if it is capable of and hybridizing to a target locus in an eukaryotic cell.  For the purpose of advancing prosecution the claim is given its broadest reasonable interpretation in that the guide sequence is capable of hybridizing to a target locus in an eukaryotic cell.

Claim 41 is indefinite in the recitation a “RuvC-like domain” as it is unclear and confusing as to what a “RuvC “like” domain is.
Claim 40 is indefinite in the recitation a “TnpB-like homolog” as it is unclear and confusing as to what a “TnpB-like homolog” is.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 37-43 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 37-43.  In response to the rejection applicants have amended the claims and traverse the rejection as if applies to the newly amended claims.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Applicants submit their arguments above in response to the 112 (b) rejection.  Applicants submit that as submitted above, Figures 2-4, and 9 describe the architecture of Class 2, Type V-U Cas proteins; Figure 4 displays the accession number of Type V-U effectors, which details their composition; and Table 1 and corresponding sequences list 92 Type V-U effectors compositions.   Applicants submit that Examples 1-7 describe the structural and compositional details of Class 2 CRISPR-Cas systems such that one skilled in the art could identify and realize modifications to a Class 2, Type V-U system.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.  

In response to applicants submission that Figures 2-4, and 9 describe the architecture of Class 2, Type V-U Cas proteins; Figure 4 displays the accession number of Type V-U effectors, which details their composition; and Table 1 and corresponding sequences list 92 Type V-U effectors compositions, while this is helpful, such limited structural descriptions are insufficient to describe the vast breadth of the claimed genus of any Class 2, Type V-U Cas protein.   This is especially true given that as discussed above the actual breadth of the claimed Class 2, Type V-U Cas proteins are unclear as not defined. Given this lack of sufficient representative species and structural description applicants have failed to sufficiently describe the claimed invention, in such 
Further as applicants have amended the claims to an engineered, or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell, applicants have not in fact described a Class 2, Type V-U Cas protein and its guide sequence or its target sequence (See specification page 36-37 [0089]-[0090], and Shmakov et al. Nat. Rev. Microbiol. 15, 169-182 (2017)).  The specification states that “subtype V-U TnpB-like proteins appear to be too small to adopt the bilobed structure of sufficient size to accommodate the complex of the crRNA with the target DNA as the typical Class 2 effectors do, and therefore are unlikely to function in that capacity, at least not without additional partners [0090]”.  Thus applicants submission that they have described a composition comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell is not found persuasive.  Further Stella et al. (Nature Structural & Molecular Biology, Vol 24 No. 11, pp 882-892, Nov 2017) support the above lack of description in its teaching that “currently little is known about the V-C and V-U subtypes and no structural information about them is available (p882, right column, top of third paragraph)”.

	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

s 37-43 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions comprising a nuclease comprising the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any possible engineered or non-naturally occurring compositions comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell (see also above rejection under 35 U.S.C. 112(b)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 37-43.  In response to the rejection applicants have amended the claims and traverse the rejection as if applies to the newly amended claims.
Applicants traverse the above rejection on the basis that as previously discussed above when addressing the § 112(b) and §112(a) written description, the specification provides more than just "minimal if any structural limits."  Applicants submit that the disclosure is not limited to just SEQ ID NO: 1, but the specification provides 92 representative Type V-U species in Table 1.  Applicant submits the specification provides sufficient guidance to enable one of or ordinary skill in the art to make and use the claimed invention. Withdrawal of the rejection is respectfully requested.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.

Claims 37-43 are so broad as to encompass all possible engineered or non-naturally occurring compositions comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell (see also above rejection under 35 U.S.C. 112(b)).  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal if any structural limits on the “Class 2 Type V-U Cas protein”.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the 
Further as noted above, applicants have amended the claims to an engineered, or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell, and applicants have not in fact described a Class 2, Type V-U Cas protein and its guide sequence or its target sequence (See specification page 36-37 [0089]-[0090], and Shmakov et al. Nat. Rev. Microbiol. 15, 169-182 (2017)).  The specification states that “subtype V-U TnpB-like proteins appear to be too small to adopt the bilobed structure of sufficient size to accommodate the complex of the crRNA with the target DNA as the typical Class 2 effectors do, and therefore are unlikely to function in that capacity, at least not without additional partners [0090]”.  Thus applicants submission that they have described a composition comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell is not found persuasive.  Further Stella et al. (Nature Structural & Molecular Biology, Vol 24 No. 11, pp 882-892, Nov 2017) support the above lack of description in its teaching that “currently little is known about the V-C and V-U subtypes and no structural information about them is available (p882, right column, top of third paragraph)”.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly any engineered or non-naturally occurring 

Claim Rejections - 35 USC § 102

The rejection of claim(s) 37, 39, 40, 42, 43 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (U.S. 9,512,446) is withdrawn based upon applicants amendment of the claims in the paper of 10/13/2021.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/29/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652